I concur in the judgment of reversal, but in addition to the grounds stated in the opinion I think it might well be based upon the principle that evidence was received by the trial court tending to show a common-law marriage, and, as the evidence tended to show a common-law marriage, the existence of such marriage became a question of fact and should have been submitted to the jury.
It appears from the testimony of the plaintiff that after the divorce she never changed her name, and that the plaintiff and decedent thereafter lived together continuously as husband and wife. Other testimony introduced tends to show that they continued to bear the reputation in the community of being husband and wife and commonly recognized in the community as husband and wife.
It is true that the plaintiff was not permitted to answer the question, "What agreement, if any, did you have with Mr. Holmes about living together?". But she testified later, without objection:
"We made the agreement together that we would live just the same as we did before, as man and wife." *Page 303 
The trial judge directed the verdict upon the theory that there could not be a common-law marriage within the purview of the federal act under which this suit is brought. In view of the above, I think the judgment of reversal should be based on the additional ground that there was evidence tending to show a common-law marriage; and that issue should have been submitted to the jury.